196 F.2d 222
Marion M. ACHINGER, Executrix of the Estate of William C.Achinger, deceased, Appellant,v.HANS HANSEN WELDING COMPANY, Inc., Owner of the MotorboatThe Weldcraft, II, Appellee.Mildred WILLIAMS, Adm'x of the Estate of Allen Williams,deceased, et al., Appellants,v.HANS HANSEN WELDING COMPANY, Inc., Owner of the MotorboatThe Weldcraft, II, Appellee.THE WELDCRAFT, II.
Nos. 11440, 11441.
United States Court of Appeals Sixth Circuit.
April 7, 1952.

Appeals from the United States District Court for the Northern District of Ohio, Toledo; Frank Le Blond Kloeb, Judge.
McCreary, Hinslea & Ray, Cleveland, Ohio, Bryce & Duffey, and William A. Finn, and James Nye, all of Toledo, Ohio, for appellants.
Williams & Eversman, Toledo, Ohio, for appellee.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
These companion cases came on to be heard upon the record and briefs and oral argument of counsel.


2
And it appearing that decision is controlled by certain questions of fact upon which the District Court made detailed findings which are not clearly against the preponderance of the evidence: The Cleveco, 6 Cir., 154 F.2d 605, 609; Larsson v. Coastwise Line, 9 Cir., 181 F.2d 6, 9, certiorari denied, 340 U.S. 833, 71 S. Ct. 55, 95 L. Ed. 612.


3
It is ordered that the judgments be, and they hereby are affirmed for the reasons stated in the findings of fact and conclusions of law of the District Court.